

116 HR 4575 IH: Improving Provider Directories Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4575IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Schrier (for herself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act, the Employee Retirement Income Security Act
			 of 1974, and the Internal Revenue Code of 1986 to require group health
			 plans and health insurance issuers offering group or individual health
			 insurance coverage to establish a process to address inaccurate
			 information listed in publicly accessible provider directories of such
			 plans and issuers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Provider Directories Act. 2.Requirement for group health plans and health insurance issuers to establish a process to address inaccurate information listed in publicly accessible provider directories of such plans and issuers (a)PHSA (1)In generalTitle XXVII of the Public Health Service (42 U.S.C. 300gg et seq.) is amended by adding at the end the following:
					
						DOther Market Reforms
							2796.Requirement for group health plans and health insurance issuers to establish a process to address
			 inaccurate information listed in publicly accessible provider directories
 of such plans and issuersA group health plan or a health insurance issuer offering group or individual health insurance coverage shall establish a process to address inaccurate information listed in any publicly accessible provider directory of such plan or issuer. Under such process, the plan or issuer, as the case may be, shall carry out each of the following:
 (1)Display prominently on each publicly accessible provider directory of such plan or issuer contact information, such as an email address, phone number, or website address, that will allow an individual to notify such plan or issuer of any inaccurate information listed with respect to a provider in such directory.
								(2)
 (A)Not later than 30 days after receiving a notification pursuant to paragraph (1) that information listed with respect to a provider in a publicly accessible provider directory of such plan or issuer is inaccurate—
 (i)investigate whether such information is inaccurate; and (ii)subject to subparagraph (B), in the case that such plan or issuer determines that such information is inaccurate, correct and update such information in such directory.
 (B)In the case that such plan or issuer determines, pursuant to an investigation under clause (i) of subparagraph (A), that information listed with respect to a provider in a printed provider directory is inaccurate, such plan or issuer may satisfy the correction and update requirement under clause (ii) of such subparagraph by correcting and updating such information in each online provider directory of such plan or issuer.
 (3)Submit to the State insurance commissioners of the States in which such plan or coverage, as applicable, is offered, and makes publicly available, an annual report on the number of notifications received pursuant to paragraph (1) during the year involved and the corrective actions taken under paragraph (2) with respect to such notifications..
				(2)Conforming amendments
 (A)Section 2722 of the Public Health Service Act (42 U.S.C. 300gg–21) is amended— (i)in subsection (a)(1), by inserting and part D after subparts 1 and 2;
 (ii)in subsection (b), by inserting and part D after subparts 1 and 2; (iii)in subsection (c)(1), by inserting and part D after subparts 1 and 2;
 (iv)in subsection (c)(2), by inserting and part D after subparts 1 and 2; (v)in subsection (c)(3), by inserting and part D after this part; and
 (vi)in subsection (d), in the matter preceding paragraph (1), by inserting and part D after this part. (B)Section 2723 of the Public Health Service Act (42 U.S.C. 300gg–22) is amended—
 (i)in subsection (a)(1), by inserting and part D after this part; (ii)in subsection (a)(2), by inserting or part D after this part;
 (iii)in subsection (b)(1), by inserting or part D after this part; (iv)in subsection (b)(2)(A), by inserting or part D after this part; and
 (v)in subsection (b)(2)(C)(ii), by inserting and part D after this part. (C)Section 2724 of the Public Health Service Act (42 U.S.C. 300gg–23) is amended—
 (i)in subsection (a)(1)— (I)by striking this part and part C insofar as it relates to this part and inserting this part, part D, and part C insofar as it relates to this part or part D; and
 (II)by inserting or part D after requirement of this part; (ii)in subsection (a)(2), by inserting or part D after this part; and
 (iii)in subsection (c), by inserting or part D after this part (other than section 2704). (b)ERISA (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:
					
						716.Requirement for group health plans and health insurance issuers to establish a process to address
			 inaccurate information listed in publicly accessible provider directories
 of such plans and issuersA group health plan or a health insurance issuer offering group health insurance coverage shall establish a process to address inaccurate information listed in any publicly accessible provider directory of such plan or issuer. Under such process, the plan or issuer, as the case may be, shall carry out each of the following:
 (1)Display prominently on each publicly accessible provider directory of such plan or issuer contact information, such as an email address, phone number, or website address, that will allow an individual to notify such plan or issuer of any inaccurate information listed with respect to a provider in such directory.
							(2)
 (A)Not later than 30 days after receiving a notification pursuant to paragraph (1) that information listed with respect to a provider in a publicly accessible provider directory of such plan or issuer is inaccurate—
 (i)investigate whether such information is inaccurate; and (ii)subject to subparagraph (B), in the case that such plan or issuer determines that such information is inaccurate, correct and update such information in such directory.
 (B)In the case that such plan or issuer determines, pursuant to an investigation under clause (i) of subparagraph (A), that information listed with respect to a provider in a printed provider directory is inaccurate, such plan or issuer may satisfy the correction and update requirement under clause (ii) of such subparagraph by correcting and updating such information in each online provider directory of such plan or issuer.
 (3)Submit to the State insurance commissioners of the States in which such plan or coverage, as applicable, is offered, and makes publicly available, an annual report on the number of notifications received pursuant to paragraph (1) during the year involved and the corrective actions taken under paragraph (2) with respect to such notifications..
 (2)Clerical amendmentThe table of contents in section 1 of such Act is amended by inserting after the item relating to section 714 the following new items:
					
						
							715. Additional market reforms.
							716. Requirement for group health plans and health insurance issuers to establish a process to
			 address inaccurate information listed in publicly accessible provider
			 directories of such plans and issuers..
				(c)IRC
 (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						9816.Requirement for group health plans to establish a process to address inaccurate information listed
 in publicly accessible provider directories of such plansA group health plan shall establish a process to address inaccurate information listed in any publicly accessible provider directory of such plan. Under such process, the plan shall carry out each of the following:
 (1)Display prominently on each publicly accessible provider directory of such plan contact information, such as an email address, phone number, or website address, that will allow an individual to notify such plan of any inaccurate information listed with respect to a provider in such directory.
							(2)
 (A)Not later than 30 days after receiving a notification pursuant to paragraph (1) that information listed with respect to a provider in a publicly accessible provider directory of such plan is inaccurate—
 (i)investigate whether such information is inaccurate; and (ii)subject to subparagraph (B), in the case that such plan determines that such information is inaccurate, correct and update such information in such directory.
 (B)In the case that such plan determines, pursuant to an investigation under clause (i) of subparagraph (A), that information listed with respect to a provider in a printed provider directory is inaccurate, such plan may satisfy the correction and update requirement under clause (ii) of such subparagraph by correcting and updating such information in each online provider directory of such plan.
 (3)Submit to the State insurance commissioners of the States in which such plan is offered, and makes publicly available, an annual report on the number of notifications received pursuant to paragraph (1) during the year involved and the corrective actions taken under paragraph (2) with respect to such notifications..
 (2)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 9816. Requirement for group health plans to establish a process to address inaccurate
			 information listed in publicly accessible provider directories of such
			 plans..
 (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2021.
			